Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin T. Miskin on 02/24/2021.

The application has been amended as follows: 

1.	(Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to:
determine an expiration date of a target product available for purchase from a merchant;
dynamically generate discount prices for the target product over time by processing both the expiration date of the target product and customer history data of a plurality of customers associated with the merchant utilizing learned parameters of a neural network to:
determine a plurality of probabilities of sale for the target product at a plurality of possible discount prices; and
select the discount prices for the target product from the plurality of possible discount prices based on the plurality of probabilities of sale, the discount prices comprising a first discount price for [[a]]the target product generated based on [[an]]the expiration date and customer history data for a first customer associated with the merchant;
identify a client device of the first customer associated with the merchant;

provide, to a client device of a first customer associated with the merchant and based on the customer history data for the first customer, the first discount price for the target product in response to the location of the client device entering the geo-fence.

2.	(Currently Amended) The non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
identify a client device of a second customer associated with the merchant, wherein the discount prices comprise a second discount price for the target product generated based on the expiration date and customer history data for the second customer; and
provide, to the client device of the second customer, the second discount price for the 

4.	(Currently Amended) The non-transitory computer readable storage medium as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the expiration date of the target product by[[:]] utilizing one or more sensors to determine a remaining shelf life of the target product, wherein the one or more sensors comprise an in-store camera or a camera on the client device of the first customer. 




determining, by at least one processor, expiration dates of a plurality of target products from a plurality of product categories available for purchase from a merchant;
dynamically generating, by the at least one processor, discount prices for the plurality of target products over time by processing both the expiration dates of the plurality of target products and customer history data of a plurality of customers associated with the merchant utilizing learned parameters of a neural network to:
determine a plurality of probabilities of sale for the plurality of target products at a plurality of possible discount prices; and
select the discount prices for the plurality of target products from the plurality of possible discount prices based on the plurality of probabilities of sale, the discount prices comprising a first discount price for a first target product generated based on a first expiration date and customer history data for a first customer; 
identifying, by the at least one processor, a client device of the first customer associated with the merchant; 
detecting, by the at least one processor, that a location of the client device of the first customer associated with the merchant enters a geo-fence corresponding to a location of the merchant; and
providing, to the client device of the first customer associated with the merchant and based on the customer history data for the first customer, the first discount price for the first target product in response to the location of the client device of the first customer entering the geo-fence.


the plurality of possible discount prices based on a total cost for product items of the first target product in inventory, a cost per product unit, an original price for the target product, the possible discount price as a percentage of the original price, and a probability of sale corresponding to the possible discount price.


14.	(Currently Amended) The computer-implemented method as recited in claim 5, wherein dynamically generating discount prices for the plurality of target products over time comprises: 
generating the plurality of probabilities of sale for the plurality of target products at [[a]]the plurality of possible discount prices at a plurality of times relative to the expiration dates of the plurality of target products; and
dynamically generating, based on the plurality of probabilities of sale, a pricing model comprising the discount prices for the plurality of target products at the plurality of times.

15.	(Currently Amended) The computer-implemented method as recited in claim 5, wherein determining the probabilities of sale for the plurality of target products at [[a]]the plurality of possible discount prices comprises:
determining a possible discount price for a target product of the plurality of target products; and
generating, based on product history data of the target product and the customer history data of the plurality of customers associated with the merchant, a probability of sale for the target product of the plurality of target products at the possible discount price at a time relative to the expiration date.

at least one processor; 
a non-transitory computer memory comprising: 
product history data of a plurality of products available for purchase from a merchant, the product history data comprising historical expiration dates of the plurality of products; and
customer history data of a plurality of customers associated with the merchant; and
instructions that, when executed by the at least one processor, cause the system to:
determine an expiration date of a target product available for purchase from the merchant;
generate, using a machine-learning model trained using the product history data and the customer history data, a discount price for the target product for a first customer by processing, utilizing the machine learning model,  and product data of the target product comprising an expiration date of the target product to:
determine a plurality of probabilities of sale for the target product at a plurality of possible discount prices; and
select the discount price for the target product from the plurality of possible discount prices based on the plurality of probabilities of sale;
detect that a location of a client device of the first customer associated with the merchant enters a geo-fence corresponding to a location of the merchant; and
provide, to the client device of the first customer associated with the merchant and based on the customer history data of the first customer, the generated discount price for the target product in response to the location of the client device of the first customer entering the geo-fence.

17.	(Currently Amended) The system as recited in claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to generate the discount price for the target product for the first product by:
the plurality of possible discount prices based on a total cost for product items of the the plurality of probabilities of sale for the target product at the plurality of possible discount prices; and
generating the discount price by selecting a possible discount price from the plurality of possible discount prices that results in a lowest predicted loss to the merchant.

19.	(Currently Amended) The system as recited in claim 16, wherein the instructions that, when executed by the at least one processor, cause the system to generate the discount price for the target product for the first customer further cause the system to:
generate the plurality of probabilities of sale for the target product at [[a]]the plurality of possible discount prices at a plurality of times relative to the expiration date of the target product; and
dynamically generate, based on the plurality of probabilities of sale, a pricing model comprising a plurality of discount prices comprising the discount price for the target product for the first customer at the plurality of times.

	Claims 1-20 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621